Title: From George Washington to William Price, 20 November 1799
From: Washington, George
To: Price, William



Sir,
Mount Vernon 20th Novr 1799

Your favour of the 15th instant, in answer to my letters of the 7th & 8th, addressed to the Surveyor General of the Land Office (wch proves the necessity there was for my plea of ignorance) came duly to hand; with the Land Office Treasury Warrant; for your obliging attention to which, I pray you to accept my thanks.
Perceiving by your letter that Willm Shepherd has made a Survey, & returned it to your Office, similar in some respects to my proposed Entry; and believing that it must have been done unknowingly to those who have lands adjoining, and comprehends Land always reputed to be mine; and so understood by all the

neighbourhood thereabts; I request the favour of you to furnish me with a copy of the Survey & Plat, that I may be enabled thereby to investigate the matter more fully. Until which, I must beg that this letter may be considered as a Caveat against a Grant thereof to Wm Shepherd.
If the rules & Proceedings in your Office require a more formal protest against such issue, I must rely on your goodness to advise me; for having had very little to do with the local Laws of the State since the Revolution, & not having those passed since that period by me, I may be mistaken in this, as in my former application.
Enclosed is a five dollar Bill; if it be insufficient to cover the Expence of the Land Warrant, Copy of Shepherd’s Survey, and the Protest against a Grant issuing thereon—you will please to advise.
As another proof of my unacquaintedness in this business, my expectation was, that the Entry I proposed to make would have covered all the land within the described location; but the Warrant fixd it, I perceive, to 100 acres only. It may be more, or it may be less; and cannot be ascertained until the Survey is made. I should not like to be fixed to the above quantity, if the vacant land exceeds it. I am Sir—Your Most Obedient and Very Hble Servant

Go: Washington

